Citation Nr: 0001115	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  93-24 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether termination of Section 306 death pension benefits 
effective January 1, 1990, was proper.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from August 1943 to March 
1946.  He died in 1973.  The appellant is the veteran's 
widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1992 decision by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 1993, the appellant testified before the 
undersigned member of the Board at the RO.  In August 1994, 
the Board remanded this case to the RO for further 
development which was accomplished.  

The issue of entitlement of the appellant to improved death 
pension benefits is referred to the RO for appropriate 
development.  


FINDINGS OF FACT

1.  The appellant was in receipt of Section 306 death pension 
benefits from 1976 until the time they were terminated in 
January 1990.

2.  The applicable statutory income limitation for a 
surviving spouse with no dependents in 1989 was $7,697, and 
in 1990 was $8,113.  

3.  The appellant's countable income for 1989 was 36,230.78 
and her countable income for 1990 was $32,526.66.





CONCLUSION OF LAW

The countable income of the appellant was excessive for 
receipt of Section 306 death pension benefits for 1989; thus 
Section 306 death pension benefits were properly terminated, 
effective January 1, 1990.  38 C.F.R. §§ 3.26, 3.252, 3.262, 
3.660 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the appellant's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that she has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107 (West 1991).

The eligibility of a surviving spouse for Section 306 
disability pension depends on the countable income.  
Pertinent regulations provide that Section 306 death pension 
benefits shall be terminated if countable annual income 
exceeds applicable income limitations.  The applicable income 
limitation for a surviving spouse with no dependents in 1989 
was $7,697, and in 1990 was $8,113.  

In determining countable income for Section 306 death 
pension, payments of any kind or from any source will be 
counted as income unless specifically excluded.  Income will 
be counted for the calendar year in which it is received, and 
total income for the full calendar year will be considered.  
38 C.F.R. § 3.252 (1999).  Income derived from Social 
Security benefits is considered income as a retirement 
benefit.  38 C.F.R. § 3.262(f) (1999).  Ten percent of the 
retirement payments are to be excluded in computing income 
received.  38 C.F.R. § 3.262(e)(2) (1999).  Payments derived 
from interest disbursements are considered income and are not 
excluded under 38 C.F.R. § 3.262.  In addition, for purposes 
of Section 306 disability pension, there will be excluded 
unreimbursed amounts paid for unusual medical expenses.  
Unreimbursed amounts which exceed 5 percent of the veteran's 
reported annual income are considered unusual.  38 C.F.R. § 
3.262 (1999).  

Historically, the record shows that the appellant was 
originally granted entitlement to Section 306 pension in 
January 1976, effective from January 1976.  A review of 
pertinent evidence of record shows that in October 1989, an 
Eligibility Verification Report (EVR) was received from the 
appellant in which she only reported Social Security income 
of $485 per month; thus, annual income of approximately 
$5,820.  In an October 1990 EVR, the appellant reported that 
she only had income derived from Social Security income of 
$513 per month.; thus, annual income of approximately $6,156.  
Based on this information, the appellant's pension benefits 
were continued as she was under the statutory limitations.  

However, subsequently, the appellant submitted information 
showing that her income in 1989 was $38,123, and, in 1990 was 
$27,098.  Specifically, in 1989, she indicated that she had 
interest income of $31,920 and Social Security income of 
$6,203, with a total income of $38,123.  She reported 
unreimbursed medical expenses of $3,152.  In 1990, she 
indicated that she had interest income of $20,602 and Social 
Security income of $6,496, with a total income of $27,098.  
She reported unreimbursed medical expenses of $2,065.  During 
her personal hearing, the appellant asserted that she did not 
consider any of the aforementioned income to be her own; 
rather, the income she reported in the EVRs reflected her 
true income because the excessive income in question was 
ultimately derived from money from her father which she 
considered to be her daughters' money.  The Board notes, 
however, that the appellant has submitted copies of her 1989 
and 1990 tax forms which shows that for tax purposes, she 
reported this income as her own.  As such, the Board also 
considers that income to be the appellant's income regardless 
of whether or not she was keeping this income or providing it 
to her daughters.  

In computing countable income for 1989, the Board notes that 
the appellant had $6,203 in income from Social Security.  
That amount less 10 percent equals $5,582.70.  As noted, her 
interest income was $31,920.  Thus, her income for that year 
was $37,502.70.  Five percent of the appellant's annual 
income in 1989 equals $1,875.14.  The appellant indicated 
that she had unreimbursed medical expenses totaling $3,152.  
Thus, the amount of unreimbursed medical expenses subject to 
exclusion from income was $1,271.92.  Thus, income was 
$36,230.78 for that year.

In computing countable income for 1990, the Board notes that 
the appellant had $6,496 in income from Social Security.  
That amount less 10 percent equals $5,846.40.  As noted, her 
interest income was $27,098.  Thus, her income for that year 
was $32,944.44.  Five percent of the appellant's annual 
income in 1990 equals $1,647.22.  The appellant indicated 
that she had unreimbursed medical expenses totaling $2,065.  
Thus, the amount of unreimbursed medical expenses subject to 
exclusion from income was $417.78.  Thus, income was 
$32,526.66 for that year.

Where reduction or discontinuance of a running award of 
Section 306 pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the year in which the increase occurred.  
38 C.F.R. § 3.660(a)(2) (1999).  A review of the calculated 
figures above shows that the appellant's income in 1989 well 
exceeded the applicable statutory limits.  As noted, the 
Board also determined that her income was excessive for the 
following year.  Accordingly, Section 306 death pension 
benefits were properly terminated effective January 1, 1990, 
since it was discontinued due to an increase in her income in 
1989.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.252, 
3.262 (1999).  

Termination of Section 306 death pension because of excessive 
income precludes a person from thereafter establishing 
entitlement under any other pension program except the 
improved death pension program.  38 C.F.R. § 3.960 (1999).  
During her personal hearing, the appellant asserted that she 
wanted her pension benefits reinstated.  The Board has 
referred this matter to the RO in the introductory portion of 
this decision.  


ORDER

The appeal is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

